Citation Nr: 0815242	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  97-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1964 to 
January 1966.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board initially denied the claim 
in an April 2002 decision.  Pursuant to a January 2003 Joint 
Motion for Remand and to Stay Proceedings, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board decision by Order dated in February 2003.  The Board 
then remanded the case in October 2003 for additional actions 
as outlined in the January 2003 Joint Motion.  The Board 
again denied the claim in a June 2005 Board decision.   The 
veteran again appealed the issue to the Court.  In an August 
2007 Memorandum Decision that was entered in September 2007, 
the Court vacated the June 2005 Board decision and remanded 
the matter because it found that VA had failed its duty to 
assist and comply with the October 2003 Board Remand.

The veteran testified at an RO hearing in February 1997.  
However, as it appears that the transcript from this hearing 
was lost, the veteran testified at another RO hearing in 
April 2000.  The veteran testified at a Board videoconference 
hearing in January 2002.  The veteran was again scheduled for 
a Board hearing in May 2005, but the veteran failed to 
report.  Instead, the veteran's attorney submitted additional 
written argument.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2007 Memorandum Decision, the Court found that 
since only the  Morning Reports involving the veteran's guard 
duty had been requested, the RO failed to comply with the 
Board's October 2003 remand where the RO was directed to 
obtain Morning Reports for a three-month period in regards to 
the alleged shooting of a Vietnamese woman during the Vietnam 
War.  Essentially, the Court held that the RO made a more 
limited request than required by the Board's remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  Further, the Court 
found that the Morning Reports during the time period the 
veteran served in Vietnam would assist in corroborating his 
accounts.  Thus, per the August 2007 Memorandum Decision, the 
Board finds that the RO must attempt to obtain all Morning 
Reports without limitation or qualification for the three-
month period of the veteran's Vietnam service.  

Accordingly, the case is REMANDED for the following action:

1.  Per the August 2007 Memorandum 
Decision, the RO should attempt to obtain 
all Morning Reports without limitation or 
qualification for the three-month period 
of the veteran's Vietnam service.  The 
request should include the relevant unit 
designations at the company and battalion 
levels.  Reference can be made to the 
December 1998 report of the Center for 
Research of Unit Records (CRUR), the 
Memorandum Decision, and the veteran's 
service personnel records within the 
claims folder.

2.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



